DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups and species, as set forth in the Office action mailed on 07/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claims 3 and 6, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-13, directed to Group II withdrawn from consideration because they do not require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-6, 14-15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Hanson US 750,537 is the closest art of record.
In regards to claim 1, Hanson discloses as in Figure 1, a drill bit (5) comprising a cylindrical shank comprising a longitudinally extending fluted portion (refer to the portion of the shank that comprises flutes 6) having first (along section 6-6 as on Figure 1) and second ends (along section 2-2 as on Figure 1), and defining a longitudinal axis about which the shank is rotatable, the fluted portion including two opposed helical flutes (6) formed in a cylindrical surface (7) of the fluted portion of the shank and extending longitudinally along and between the first and second ends of the fluted portion, each of the two helical flutes (6) defining a first concave surface (refer to the overall concave shape of each of the flutes as per Figures 2-6) intersecting with the cylindrical surface of the fluted portion of the shank, via concave cross-section 8, so as to define two opposed flute edges (12) (note that Hanson’s concave surface of the flutes 6 intersect the cylindrical surface 7 of the shank, to define opposed flute edges 12 in the same way as Applicant’s concave surface 112 of the flute intersects with cylindrical surface of the shank to define flute edges 114 as per Applicant’s Figure 5B of the drawings as filed and also as recognized by the Applicant on page 8 of the “Remarks/Arguments” as filed on 01/14/2021), on each of the two helical flutes, the first end of the fluted portion comprising a cutting tip (10) intersecting the helical flutes, at least one of the flute edges having a concave surface (8 as in Figures 2-6) positioned between the concave surface (6) of one of the helical flutes and the cylindrical surface (7) of the fluted portion of the shank and the concave surface (8 as on Figures 2-6) extending an entire length of the fluted portion from the second end toward the first end.  Refer to Figures 1-6 and note that the concave surface cross section 8, extends along an entire length of the fluted portion from the second end 2-2 toward the first end 6-6.
Hanson fails to disclose that each respective flute edge is defined as a second concave surface and that the second concave surfaces of the flute edges extend an entire length of the fluted portion from the second end toward the first end. 

A modification of the device of Hanson to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Withdrawn method claims 7-13 will not be rejoined and need to be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722